Case 9:18-cv-80176-BB Document 237-11 Entered on FLSD Docket 07/03/2019 Page 1 of 4

 

From: Craig S$ Wright [craig.wright@hotwirepe.com]
Sent: 10/17/2014 4:21:38 PM

To: Denis [denis @abacus-offshore.com]

Subject: RE: Aged Shelf Company

Attachments: NetBank - Transfer receipt Part 1.pdf

Hello,

Due to limits on the account for new international transfers, this will be cornpleted in parts. It is too late to have the
bank increase the limit before Monday sorry.

Payment one is attached, (USD 1650}

Payment 2 is scheduled for midnight tonight. (USD 1500)

Payment 3 is scheduled for midnight tomorrow (AEST). (USD 1500)

invoice two will process an Monday.

Regards,
Craig

From: Denis [mailto:denis@abacus-offshore.com]
Sent: Friday, 17 October 2014 3:31 PM

To: Craig S Wright

Subject: RE: Aged Shelf Company

Dear Craig

Fiease find attached invoice and bank account details.
Hease ernail us SWIFT details once available.

Best regards

Denis

 

From: Craig S Wright [mailto:craig.wright@hotwirepe.com]
Sent: Friday, October 17, 2014 12:27 AM

To: Denis

Subject: RE: Aged Shelf Company

Sorry, | cannot see the bank details listed.
Also, please confirm 3 years at 600 a year plus 1850 for a total of USD 3650,

Thanks

From: Denis [mailto:denis@abacus-offshore.com]
Sent: Thursday, 16 October 2014 10:22 PM

CONFIDENTIAL DEF_00058790
Case 9:18-cv-80176-BB Document 237-11 Entered on FLSD Docket 07/03/2019 Page 2 of 4

To: Craig S Wright
Subject: RE: Aged Shelf Company

Dear Craig

Thanks. The company has been reserved for you.

Please fill the attached form and email me a signed scanned copy.

i have attached our bank account details for your reference. Kindly email us SWIFT/payment details once available.

iam available on SKYPE/telephone call to complete the form together if you need my help. Please see my contact details
on my email signature below.

i look forward to hearing fram you.
Regards

Denis

Benis Mayaka
Funds & investment Services

ABACUS

Abacus (Seychelles) Limited

T: 4248 4610 780

P4248 4640781

Email: denis@abacus-offshore.com
Website: www.abacus-offshore.com

 

 

SKYPE ID: Denis Abacus

 

 

From: Craig S Wright [mailto:craig.wright@hotwirepe.com]
Sent: Thursday, October 16, 2014 3:17 PM

To: Denis

Subject: RE: Aged Shelf Company

 

Yes. Please reserve it — how do | pay

From: Denis [mailto:denis@abacus-offshore.com]
Sent: Thursday, 16 October 2014 9:34 PM

 

CONFIDENTIAL DEF_00058791
Case 9:18-cv-80176-BB Document 237-11 Entered on FLSD Docket 07/03/2019 Page 3 of 4

To: Craig S Wright

Subject: RE: Aged Shelf Company

Dear Craig

One off fees USD 13850.
Annual fees from second year onwards: USD 600

Does that wark for you?

Repards

Denis

 

From: Craig S Wright [mailto:craig.wright@hotwirepe.com]
Sent: Thursday, October 16, 2014 2:19 PM

To: Denis

Subject: RE: Aged Shelf Company

 

 

Tulip Trading Limited

 

Jul-21-2011

 

93344

 

Ordinary Registered Shares
Only

 

USD

 

 

100,000

 

From: Denis [mailto:denis@abacus-offshore.com]

Sent: Thursday, 16 October 2014 8:46 PM

To: Craig S Wright

Subject: Aged Shelf Company

Dear Craig

We trust you are well.

We received your message requesting for an aged shelf company.

Please find attached list of our shelf companies.

Kindly let us know which company you would like to take.

Additionally, once you identify the company, please fill the attached form and email it back to us.

We look forward to hearing from you.

Best regards

Denis

Denis Mayaka

CONFIDENTIAL

DEF_00058792
Case 9:18-cv-80176-BB Document 237-11 Entered on FLSD Docket 07/03/2019 Page 4 of 4

Funds & investment Services

 

ABACUS

Qe yeu Gan es
Abacus (Seychelles) Limited
T: 4248 4610 780
F:4+248 4610781
Email: denis@abacus-offshore.com
Website: www.abacus-offshore.com

 

 

SKYPE ID: Denis_Abacus

 

#VPM:HEB26/636:47

CONFIDENTIAL DEF_00058793
